NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ROBERTO O. TULIER,               )
                                 )
           Appellant,            )
                                 )
v.                               )             Case No. 2D17-1536
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed August 14, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Nancy Moate Ley,
Judge.

Roberto O. Tulier, pro se.



PER CURIAM.


             Affirmed.


KELLY, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.